Case: 14-11224    Date Filed: 12/17/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-11224
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 5:13-cv-00108-ACC-PRL


EVERETTE WEAVER,

                                                              Plaintiff-Appellant,

                                    versus

DAVID R. ELLSPERMAN,
Clerk of the Circuit Court,

                                                             Defendant-Appellee,

ROBERT L. BRENAN, et al.,

                                                                       Defendants.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (December 17, 2014)

Before TJOFLAT, HULL and ROSENBAUM, Circuit Judges.
                Case: 14-11224        Date Filed: 12/17/2014       Page: 2 of 2




PER CURIAM:

       This appeal is from the District Court’s order of February 18, 2014, (1)

dismissing Everette Weaver’s Second Amended Complaint against David R.

Ellsperman 1 for failure to state a claim for relief and (2) denying Weaver’s motion,

which the District Court treated as a petition for writ of mandamus, that the District

Court direct the U.S. Attorney for the Middle District of Florida to initiate a

criminal investigation. Doc. 33. We find no merit in the appeal for the reasons

stated by the District Court in its February 18, 2014 order, and therefore affirm the

court’s judgment.

       AFFIRMED.




       1
          Ellsperman is Clerk of the Circuit Court of Marion County, Florida. There is no
dispute that at all relevant times, he was acting within the scope of his discretionary authority.
Insofar as the Second Amended Complaint alleges that Ellsperman violated Weaver’s federal
constitutional rights, to recover against Ellsperman on those allegations Weaver had to show that
the rights purportedly violated were clearly established at the time Ellsperman engaged in the
conduct complained of. Randall v. Scott, 610 F.3d 701, 715 (11th Cir. 2010). Absent such
showing, Ellsperman was entitled to qualified immunity. As the District Court properly held,
Weaver failed to make the required showing.
                                                2